DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,866,995 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-3, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record does not teach the combination of claimed elements including: “accessing a plurality of reduced feature tables created using event information for a plurality of events that occurred with respect to an electronically provided service, wherein information for each of the plurality of events includes data values for a set of features indicative of aspects of the events, and wherein the event information indicates a respective particular cluster identity previously assigned to each of the plurality of events, wherein the plurality of reduced feature tables were constructed using the event information, and wherein each of the reduced feature tables is keyed on a respective unique particular combination of at least two features from the set of features; and wherein each of the reduced feature tables includes one or more tuple elements for each unique particular combination of the at least two features, each of the tuple elements including a respective unique cluster identity and a plurality of feature data values corresponding to that unique cluster identity; receiving new event information for a new event that relates to a user action requested via the electronically provided service, wherein the new event is not included in the plurality of events, and wherein the new event information has new data values for the set of features; using the new data values, searching multiple ones of the reduced feature tables with unique combinations of the new data values; based on results of the searching, assigning to the new event a particular cluster identity that was previously already assigned to one of the plurality of events; and based on the particular cluster identity assigned to the new event, permitting a user action requested via the electronically provided service” as recited in independent claims 2, 10 and 17.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 2, 10 and 17 are allowed. 

Dependent claims 3, 5-9, 11-16, 18-22 are allowed at least by virtue of their dependency from claims 2, 10 and 17, respectively.




Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
July 12, 2022